Title: Enclosure: [Account of Loans Made Pursuant to the Acts of 4 and 12 August 1790], 22 June 1793
From: Hamilton, Alexander
To: 




Dr.   Accot. of Loans made pursuant to the Acts of the 4. & 12. of August 1790.



Total amount of Loans 19,550,000 guilders, equal, at 36 ⁴⁄₁₁ ninetieths ⅌ Guilder, to
7.898.989.88.


Deduct amount of original charges respecting Contracts 872,000 Guilders at 36 ⁴⁄₁₁
 352.323.24.


Nett product
7,546.666.64





Contra
Cr.


Amount heretofore stated to have been transferred to the United States
2.965.643.47.


Amount of payments made to France in Europe & charges on the same, 10,083,116 Guilders & 9 stivers equal to
4.073.986.46.


Debt to Spain in a course of payment estimated at 680,000 florins or
274.747.46.


Interest on debt to foreign officers directed to be paid at Paris 105,000 Guilders or
42,424.24.


Paid in Holland in premiums & gratuities on old Loans, commissions & other extra charges
*189.865.01.



7.546.666.64


*The sum paid on these different objects is computed to exceed the sum stated by 72,265 florins constituting a balance of so much in favor of the Commissioners.

Treasy. Depmt. 22d. June 1793.
A Hamilton

